Citation Nr: 9915509	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-36 988	)	DATE
	)                                
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  The appellant is the widow of the veteran.

This appeal arose from a December 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed by a rating 
action issued in August 1996.  In February 1997, the 
appellant and her daughter testified at a personal hearing; 
in December 1997, the hearing officer issued a decision which 
continued the denial of the benefit sought.  In April 1999, 
the appellant testified at a Travel Board hearing sitting in 
Atlanta before a member of the Board of Veterans' Appeals 
(Board).

At the time of the veteran's death, he had timely perfected 
appeals of entitlement to an increased evaluation for the 
service-connected anxiety and entitlement to special monthly 
compensation.  Despite this, the RO did not adjudicate the 
appellant's entitlement to these benefits on an accrued 
basis.  As these issues are not inextricably intertwined with 
the issue on appeal, and have not been properly prepared for 
appellate review at this time, they are hereby referred to 
the RO for appropriate action.



REMAND

The appellant has contended, in essence, that the veteran's 
service-connected anxiety caused him to stop eating, which 
led to his gastrointestinal problems, which then ultimately 
resulted in his death.  She also asserted that his anxiety 
aggravated his hypertension, leading to his demise.  
Therefore, she believes that his service-connected anxiety 
had contributed substantially or materially to his death.  
Thus, she argues that service connection for his cause of 
death is warranted.

In the instant case, the record contains an opinion from the 
Chief of Gastroenterology and Endoscopy, dated November 1997, 
which stated that there was no confirmed diagnosis of peptic 
ulcer disease in the veteran's numerous records.  However, he 
had suffered from a long history of gastritis, duodenitis and 
partial gastric outlet obstruction, all of which were 
consistent with chronic peptic ulcer disease.  It was then 
opined that "[a]lthough mental disorders may exacerbate 
ulcer disease, ulcers are not caused by or due to mental 
disorders."  It was then stated that no comment could be 
made on whether or not the veteran's mental disorder 
contributed to or caused his death.  

In February 1998, the veteran's treating physician submitted 
a statement in which it was noted that the veteran had 
suffered for many years from anxiety attacks.  It was 
commented that "[t]his condition caused many health 
complications including ulcers and hypertension."  It was 
felt that his service had caused many years of poor health 
that ultimately resulted in his death.

Clearly, this record is contradictory and does not aid in 
answering the question of whether the veteran's service-
connected anxiety contributed substantially or materially to 
his cause of death.  This conflict must be resolved prior to 
a final determination of the appellant's claim.  See Ussery 
v. Brown, 8 Vet. App. 64 (1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer the veteran's 
claims folder to physicians qualified in 
psychiatry, gastroenterology and 
cardiology for review.  After all the 
records have been reviewed, the examiners 
should render a joint opinion as to 
whether the veteran's service-connected 
anxiety, or the medications he took 
therefor, contributed substantially or 
materially to his cause of death, namely 
cardiac arrest due to hypertensive 
cardiovascular disease (with acute 
gastric dilatation contributing to death 
but not related to the cause).  In other 
words, it must be opined whether there is 
a causal connection between the service-
connected anxiety and the veteran's cause 
of death.  A complete rationale for the 
opinion expressed should be provided, and 
the examiners are asked to indicate in 
the opinion that the entire claims folder 
was reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the appellant's claim remains denied, in 
whole or in part, she and her representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while her case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


